Exhibit 99.2 FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. TO PRESENT AT HOWARD WEIL 38th ANNUAL ENERGY CONFERENCE March 24, 2010 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE: TTI) announced today that it will participate in the Howard Weil 38th Annual Energy Conference. Stuart M. Brightman, TETRA’s President and Chief Executive Officer, and Joseph M. Abell, TETRA’s Sr. Vice President and Chief Financial Officer, are scheduled to present at the conference on Wednesday, March 24, at 11:35 a.m. CT. Presentation slides will be available on TETRA’s website at tetratec.com on March 24. TETRA is a geographically diversifiedoil and gas services company focused on completion fluidsand other products, production testing, wellhead compression, and selected offshore services including well plugging and abandonment, decommissioning, and diving, with a concentrateddomestic exploration and production business. Contact: TETRA Technologies, Inc., The Woodlands, Texas Stuart M. Brightman, 281/367-1983 Fax: 281/364-4346 www.tetratec.com ###
